Citation Nr: 1801940	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  03-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a cervical spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent, for the period prior to April 22, 2008, and in excess of 10 percent, for the period from June 1, 2008, for degenerative joint disease of the lumbosacral spine (lumbar spine disability).  

3.  Entitlement to an initial compensable rating for a headache condition, prior to July 13, 2017.  

4.  Entitlement to a disability rating in excess of 30 percent for a headache condition, from July 13, 2017.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Marine Corps from September 1978 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied increased disability ratings for both the cervical spine and lumbar spine disabilities, and granted service connection for a headache condition, assigning a noncompensable disability rating.  

The appeal was previously remanded by the Board in April 2005, January 2009, August 2010, July 2012, October 2013, and May 2017, for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  

In an April 2010 rating decision, the RO increased the disability rating for the service-connected lumbar spine disability to 100 percent disabling for the period beginning April 22, 2008, to May 31, 2008.  Thus, this period of a temporary 100 percent rating is excluded from the appellate period for the lumbar spine disability.  

In September 2017, the RO issued a subsequent rating decision which increased the disability rating for the service-connected headache condition to 30 percent disabling, effective as of July 13, 2017 (the date of a VA examination).  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, this issue remains on appeal before the Board and have been characterized accordingly above.  


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's cervical spine disability has been manifested by forward flexion of, at worst, 40 degrees, but has not been manifested by forward flexion to 15 degrees or less, or favorable ankylosis of the entire cervical spine; incapacitating episodes were not shown in the past 12 months.  

2.  For the period on appeal, and excluding a period of a temporary 100 percent rating from April 22, 2008, to May 31, 2008, the Veteran's lumbar spine disability has been manifested by forward flexion of, at worst, 85 degrees, but has not been manifested by forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes were not shown in the past 12 months.  

3.  For the period prior to July 13, 2017, the Veteran's headaches did not manifest with symptoms that more nearly approximated characteristic prostrating attacks.  

4.  From July 13, 2017, the Veteran's headaches were not productive of severe economic inadaptability.

5.  The Veteran does not meet the preliminary schedular requirements for a TDIU, nor is he otherwise unable to obtain or maintain substantially gainful employment as a result of a service-connected disability or disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).  

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the spine have not been met.  38 U.S.C. § 1155 (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2017).  

3.  For the period prior to July 13, 2017, the criteria for a compensable rating for migraines have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107 (West 2014); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  

4.  For the period from July 13, 2017, the criteria for a disability rating in excess of 30 percent for migraines have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  

5.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  The examinations and opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claims, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. 268, 271 (1998).  These directives were adequately followed; thus, the Board finds that substantial compliance has been shown.  

II. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2017).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

A.  Cervical Spine and Lumbar Spine Disabilities

The Veteran contends that he is entitled to an increased rating for both his cervical spine and lumbar spine disabilities.  Disabilities of the spine are currently rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The current criteria for disabilities of the spine were put into effect on September 26, 2003.  

Service connection for a cervical spine disability was initially granted by a January 1998 rating decision; thus, the current criteria for disabilities of the spine were not yet in effect.  In the January 1998 rating decision, the RO assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290, effective as of July 31, 1997.  

Under the criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 30 percent rating was warranted for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  This represents the highest schedular rating available for limitation of motion of the cervical spine.  

As previously stated, effective as of September 26, 2003, the schedule for rating spine disabilities was changed to provide for the rating of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Either the old or new rating criteria may apply, whichever are most favorable to the Veteran, although the new rating criteria are only applicable since their effective date.  

In addition to his cervical spine disability, the Veteran is also service-connected for a lumbar spine disability.  The Veteran's lumbar spine disability has been evaluated as 10 percent disabling for the entire period on appeal.  From February 15, 1991, to December 18, 2000, the Veteran's lumbar spine disability was rated under Diagnostic Code 5295 for lumbar strain.  From December 18, 2000, it is rated under Diagnostic Code 5242, pertaining to degenerative joint disease of the lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.  

The rater is instructed to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note 2.  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  



	(CONTINUED ON NEXT PAGE)
i. Analysis for Cervical Spine Disability

The Veteran contends that he is entitled to an increased rating for his cervical spine disability.  

On VA examination in March 2001, the Veteran's history was reviewed.  Range of motion testing of the cervical spine revealed full range of motion, without any discomfort.  The examiner noted that there was no objective evidence of spasms or pain.  

On VA examination in May 2009, the Veteran's history was reviewed again.  Range of motion testing of the cervical spine revealed flexion to 45 degrees; extension to 45 degrees; left and right lateral flexion to 45 degrees, bilaterally; left lateral rotation to 70 degrees; and right lateral flexion to 68 degrees.  There was no ankylosis of the cervical spine.  The examiner noted that there was no muscle spasm, atrophy, or guarding of the cervical spine.  

On VA examination in January 2012, range of motion testing of the cervical spine revealed flexion to 45 degrees, with no pain; extension to 35 degrees, with pain at 35 degrees; left and right lateral flexion to 40 degrees, bilaterally, with pain at 40 degrees; and left and right lateral rotation to 70 degrees, bilaterally, with pain at 70 degrees.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  The examiner noted that there was guarding or muscle spasm, but that it did not result in abnormal gait or spinal contour.  There was no evidence of IVDS or ankylosis of the cervical spine.  

On VA examination in July 2017, the Veteran reported flare-ups.  Range of motion testing of the cervical spine revealed flexion to 40 degrees; extension to 35 degrees; left lateral flexion to 30 degrees; right lateral flexion to 25 degrees; left lateral rotation to 80 degrees; and right lateral rotation to 70 degrees.  The examiner noted that there was pain on examination, but it did not result in functional loss.  The examiner also noted that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  There was no guarding and muscle spasm of the cervical spine, and there was no ankylosis.  The Veteran did have IVDS of the cervical spine; however, the Veteran did not have any episodes of acute signs of symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Having carefully reviewed the record, the Board has concluded that these findings do not support the next-higher rating of 30 percent for a cervical spine disability.  Forward flexion has not been limited to 15 degrees or less and there is no ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a.  The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating IVDS.  A higher disability evaluation is not warranted under the formula for IVDS based on incapacitating episodes, as the evidence reflects that the Veteran has not had any incapacitating episodes.  Id.  As such, the schedular criteria for a higher evaluation have not been met.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's cervical spine disability.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's cervical spine disability is appropriate.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for the Veteran's cervical spine disability.  

The record reflects that the Veteran is already in receipt of a separate rating for right and left upper extremity radiculopathy associated with the cervical spine disability.  The Board finds that a separate rating for neurological impairment associated with the cervical spine disability is not otherwise warranted for any part of the rating period.  The July 2017 VA examination report shows no other neurologic abnormality as a result of the cervical spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment, other than the service-connected left upper extremity radiculopathy, is not warranted for any part of the rating period.  See 38 C.F.R. § 4.71a, Note(1).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 20 percent for a cervical spine disability must be denied.

ii.  Analysis for Lumbar Spine Disability

The Veteran also contends that he is entitled to an increased rating for his lumbar spine disability.  As previously indicated, the Veteran's lumbar spine disability has been evaluated as 10 percent disabling for the entire period on appeal, excluding a period of a temporary 100 percent rating from April 22, 2008, to May 31, 2008.  From February 15, 1991, to December 18, 2000, the Veteran's lumbar spine disability was rated under Diagnostic Code 5295 for lumbar strain.  From December 18, 2000, it is rated under Diagnostic Code 5242, pertaining to degenerative joint disease of the lumbosacral spine.  

On VA examination in March 2001, the Veteran's history was reviewed.  Range of motion testing of the lumbar spine revealed full range of motion, without any discomfort.  The examiner noted that there was no objective evidence of spasms or pain.  There were no postural deformities.  

On VA examination in May 2009, the Veteran's history was reviewed again.  The Veteran reported weekly flare-ups of the lumbar spine disability.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees; extension to 10 degrees; left and right lateral flexion to 15 degrees, bilaterally; and left and right lateral rotation to 30 degrees, bilaterally.  Pain was noted on examination.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  There was ankylosis of the lumbar spine, but the examiner noted that there were no indications of unfavorable ankylosis.  There was no muscle spasm, atrophy, or guarding of the lumbar spine.  There were no incapacitating episodes of the Veteran's lumbar spine disability.  

On VA examination in January 2012, the Veteran reported flare-ups of his lumbar spine disability.  Range of motion testing of the lumbar spine revealed flexion to 85 degrees, with pain at 85 degrees; extension to 25 degrees, with no pain; left and right lateral flexion to 30 degrees, bilaterally, with no pain; and left and right lateral rotation to 25 degrees, bilaterally, with pain at 25 degrees.  Upon repetitive range of motion testing, there was no additional loss of range of motion.  The examiner noted that the Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  The examiner also noted that there was guarding or muscle spasm, but that it did not result in abnormal gait or spinal contour.  There was no evidence of IVDS or ankylosis of the lumbar spine.  

On VA examination in July 2017, the Veteran reported flare-ups.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 10 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 20 degrees.  The examiner noted that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the lumbar spine.  There was no guarding and muscle spasm of the lumbar spine, and there was no ankylosis.  The Veteran did have IVDS of the lumbar spine; however, the Veteran did not have any episodes of acute signs of symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Having carefully reviewed the record, the Board has concluded that these findings do not support a 20 percent rating of the period on appeal, excluding a period of a temporary 100 percent rating from April 22, 2008, to May 31, 2008.  Objective examination has consistently demonstrated forward flexion of the thoracolumbar spine in excess of 60 degrees without evidence of ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  See 38 C.F.R. § 4.71a (2016).  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating IVDS.  A higher disability evaluation is not warranted under the formula for IVDS based on incapacitating episodes, as the evidence reflects that the Veteran has not had any incapacitating episodes.  See id.  Therefore, the schedular criteria for a rating in excess of 20 percent have not been met at any time during the pendency of the appeal.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher evaluation.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's lumbar spine disability.  

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's lumbar spine disability is appropriate.  

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the Veteran's lumbar spine disability.  

The record reflects that the Veteran is already in receipt of a separate rating for left lower extremity radiculopathy associated with the lumbar spine disability.  The Board finds that a separate rating for neurological impairment associated with the lumbar spine disability is not otherwise warranted for any part of the rating period.  The July 2017 VA examination report shows no other neurologic abnormality as a result of the lumbar spine disability.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment, other than the service-connected left upper extremity radiculopathy, is not warranted for any part of the rating period.  

B.  Headache Disability

The Veteran also contends that he is entitled to an increased rating for his headache disability.  

In a September 2017 rating decision, the RO increased the assigned noncompensable evaluation for the headache disability to 30 percent disabling, effective as of July 13, 2017.  

The Veteran's headaches have been rated under Diagnostic Code 8100 for migraines.  Under this provision, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating; migraines with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating; migraines with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent rating; and migraines with less frequent attacks warrant a noncompensable (0 percent) rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating," nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  The Veteran asserts that his headaches are more severe than currently rated and that a higher rating is warranted for the periods on appeal.  

On VA examination in March 2001, the Veteran reported that he has had severe headaches on and off since service.  The examiner noted that the Veteran's medical records indicate that his headaches were noted to be on a daily basis, lasting the whole day.  The Veteran indicated that he started taking Advil migraine tablets recently, which apparently helped and his headaches did improve, as the frequency was once every two weeks; however, at the time of examination, the Veteran reported that the Advil migraine tablets no longer helped and he continued to have headaches one to two times per week.  The Veteran reported that occasionally, his headaches would last for two to three days.  

On VA examination in May 2009, the Veteran reported that over the past year, his headaches had become less frequent.  He further reported that he knows when he is about to experience a headache and takes a Percocet, which alleviates the headache symptoms.  The Veteran indicated that he has not suffered a full migraine in the past year while using this treatment method.  The examiner noted that during the past 12 months, the Veteran reported experiencing headaches once per month.  Attacks were not prostrating, and ordinary activity was noted to be possible.  The examiner also noted that the usual duration of a headache was longer than two days.  
On VA examination in January 2012, the Veteran reported that his headaches would occur about two to three times per week.  The headaches would occur in the mornings when he woke up.  The Veteran further reported that he treated the headaches with over-the-counter Tylenol, usually daily about twice a day to three times a week.  The Veteran noted that he also took Tylenol to alleviate his neck and back pain.  The examiner noted that the duration of typical head pain was less than one day, and that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  Furthermore, the Veteran did not have prostrating attacks of non-migraine headache pain.  

On VA examination in July 2017, the Veteran reported that since his last examination in January 2012, he is on medication and is now having "really bad" headaches three to four times a month.  The Veteran further reported that he will be down for two to three days.  He noted that he gets headaches daily.  He also noted that he can wake up with a headache that lasts through the day.  The Veteran took verapamil for his migraines.  The Veteran experienced pulsating or throbbing head pain.  He also experienced sensitivity to light and sound.  The pain lasted more than two days.  He did have characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  The examiner noted that the prostrating and prolonged attacks of migraine/non-migraine pain were not productive of severe economic inadaptability.  

For the period on appeal prior to July 13, 2017, the above findings do not support a compensable disability rating.  While the Veteran used medications for his headaches, the ameliorative effects of those medications were not considered in the Board's finding that the Veteran's headaches were not manifested by characteristic prostrating attacks.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Therefore, neither a 30 nor 50 percent evaluation is warranted for the period prior to July 13, 2017.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

For the period on appeal from July 13, 2017, the Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 30 percent for the Veteran's headaches.  The Board notes that no lay or medical evidence of record shows prolonged attacks that cause severe economic inadaptability.  Therefore, a 50 percent evaluation is not warranted for the period from July 13, 2017.  See id.  

Further, the Board has considered the lay evidence offered by the Veteran, in addition to the medical evidence cited above.  His factual recitation as to symptomatology associated with the headache condition is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his headache disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's headache condition and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For these reasons, the Board finds that at no time during the periods in question has the disability warranted more than a noncompensable evaluation prior to July 13, 2017, or more than a 30 percent evaluation since.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  Accordingly, the Veteran's request for an increased rating is denied.  

III.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that an award of TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for a headache disability (30 percent), cervical spine disability (20 percent), radiculopathy of the left upper extremity (20 percent), lumbar spine disability (10 percent); and radiculopathy of the left lower extremity (10 percent).  The Veteran's combined evaluation is presently 60 percent.  Thus, since none of the Veteran's disabilities are rated over 40 percent, and the combined rating is not 70 percent or more, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  

In sum, while the record reflects that the Veteran's service-connected disabilities cause difficulties at work, unemployability due to these disabilities, alone, has not been shown.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability is denied.  

Entitlement to a disability rating in excess of 10 percent, for the period prior to April 22, 2008, and in excess of 10 percent, for the period from June 1, 2008, for degenerative joint disease of the lumbosacral spine (lumbar spine disability) is denied.  

Entitlement to an initial compensable rating for a headache condition, prior to July 13, 2017, is denied.  

Entitlement to a disability rating in excess of 30 percent for a headache condition, from July 13, 2017, is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


